United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2626
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Joe Daniel Robinson,                    *   [Not To Be Published]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 9, 2004

                                  Filed: April 22, 2004
                                   ___________

Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and COLLOTON, Circuit
      Judges.
                         ___________

PER CURIAM.

       Joe Daniel Robinson pleaded guilty to being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). After finding that Robinson had three prior
violent felony convictions, the district court1 sentenced him under the Armed Career
Criminal Act (ACCA), 18 U.S.C. § 924(e), imposing a term of imprisonment greater
than the statutory maximum allowed for a violation of 18 U.S.C. § 922(g)(1).


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.
Robinson appeals, arguing that the ACCA does not apply because one of the
convictions considered by the district court was actually a juvenile adjudication. He
contends therefore that the sentence imposed by the district court violates due
process. See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000) (holding that other
than the fact of a prior conviction, any fact that increases the penalty for a crime
beyond the statutory maximum must be proved to a jury beyond a reasonable doubt).
Whether a juvenile adjudication qualifies as a prior conviction under Apprendi is a
question that we answered in the affirmative in United States v. Smalley, 294 F.3d
1030 (8th Cir.), cert. denied, 537 U.S. 1114 (2003) (holding that a juvenile
adjudication is a prior conviction for Apprendi purposes). Accordingly, the sentence
is affirmed.
                         ______________________________




                                         -2-